DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 06/08/2022 have been entered.
Per the 06/08/2022 amendment:
Claims 1, 10-11, 18-19 and 27 are currently amended.
Claims 2 and 20 are cancelled.
Claims 1, 3-19 and 21-32 are now pending.

Response to Arguments

Applicant’s arguments, see Pages 14-16 of Remarks, filed 06/08/2022, with respect to rejections have been fully considered and are persuasive.  The rejection of Claims 1, 3-19 and 21-32 has been withdrawn. 

Allowable Subject Matter

Claims 1, 3-19 and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance: a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the amended language of independent Claim 1, namely “an algorithm performed by each of the one or more third network nodes runs at a regional level, and models are combined at a higher level edge compute layer connecting multiple regions”, overcomes previously cited prior art by performing a step not present in the prior art. The prior art does read on performing a reinforcement learning model using local network characteristics at multiple edge nodes, and then combining the resulting models into a single model at a higher edge as claimed herein. An updated search was performed, and the nearest referenced found is Han (US 20200311476 A1). Han at ¶36 discloses a model S and a model T that are trained at an edge based on local monitoring, and then combined into a single model. However, the combination of model S and model T in Han is different than the instant invention because the models are based on different algorithms, whereas the instant invention uses the same algorithm to develop multiple models. Further, Han discloses combining models from a single edge at that same edge, whereas the instant invention is directed to combining models from multiple regional edge nodes at a higher-level edge. For these reasons, Claim 1 is novel over the prior art.
	Thus, Claim 1 is in condition for allowance for the reasons discussed above. Independent Claims 11, 19 and 27 are each amended to recite the limitation discussed above and would be allowable for the same reasons. Dependent Claims 3-10, 12-18, 21-26 and 28-32 are in condition for allowance for depending upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/JAMAL JAVAID/Primary Examiner, Art Unit 2412